Citation Nr: 0023829	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include consideration of entitlement 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's brother and sister-in-law
 

INTRODUCTION

The veteran had active service from October 1942 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision.  The 
appellant (the veteran's widow), Mr. [redacted] (the 
veteran's brother), and Mrs. [redacted] (the veteran's 
sister-in-law), were present for a hearing before a hearing 
officer at the RO in August 1994.  During that hearing, a 
claim of entitlement to service connection for the cause of 
the veteran's death under the provision of 38 U.S.C.A. § 1151 
was made.  That claim was denied by the RO in January 1995.  
The December 1995 statement of accredited representative in 
appealed case (VA Form 646), filed by the appellant's 
representative, was deemed a notice of disagreement by the 
Board and, in July 1996, the Board remanded the case for the 
issuance of an additional statement of the case by the RO.  
The case again was remanded by the Board for additional 
development in October 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

The veteran died at the age of 68, on November [redacted], 1993 
in a VA medical facility.  The Certificate of Death listed his 
immediate cause of death as esophageal cancer with 
metastasis.  Renal insufficiency and congestive heart failure 
were listed as significant conditions which contributed to 
death, but did not result in the underlying cause.

At the time of the veteran's death, service connection was in 
effect for tinnitus, evaluated as 10 percent disabling, and 
for otitis media, defective hearing, atrophy of the left 
testicle, and an appendectomy scar, each evaluated as non-
compensably disabling.

The appellant contends, in the alternative, that the 
veteran's death was either due to injuries received or 
diseases contracted in service, or to improper VA medical 
treatment.  She asserts that the veteran developed gastric 
reflux due to chronic nervousness stemming from his in-
service experience of surviving a concussion blast when an 
ammunition dump exploded, which ultimately led to his 
development of esophageal cancer.  She further asserts that 
the veteran was erroneously given too much fluid prior to his 
chemotherapy, and that the resulting fluid imbalance, either 
alone, or in conjunction with the toxicity of the chemicals 
used in his chemotherapy, led to congestive heart failure and 
renal insufficiency.  Those renal and cardiac problems, she 
contends, significantly contributed to, or actually caused,  
the veteran's death.  She asserts that although she and the 
veteran were warned that renal insufficiency was a possible 
side effect of chemotherapy with Cisplatin, they were not 
warned that it could also result in congestive heart failure.

The copies of medical records contained in the claims file 
indicated that the veteran was admitted to the Topeka VA 
medical center (VAMC) in October 1993 with diagnoses 
including esophageal cancer.  He was subsequently transferred 
to the Kansas City VAMC for possible surgical intervention.  
However, it was determined that resection would not be 
possible due, in part, to the fact that his cancer had 
progressed to Stage III.  While a patient at the Kansas City 
VAMC, the veteran underwent procedures including an upper 
endoscopy, placement of a Hickman catheter, and chemotherapy 
with Cisplatin/5 FU.  The veteran developed renal 
insufficiency and congestive heart failure, and the 
chemotherapy was discontinued.  He was discharged to a 
hospice program, but was readmitted to the Kansas City VAMC a 
few days later, where he died on November [redacted], 1993.

Legal Criteria.  

When any veteran suffers an injury or aggravation of an 
injury as the result of VA hospitalization, medical or 
surgical treatment, submission to an examination, or the 
pursuit of a course of vocational rehabilitation, and not as 
a result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability or aggravation were service 
connected.  38 U.S.C.A. § 1151 (West 1991).

In December 1994, the United States Supreme Court (Court) 
decided Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The Court affirmed a decision of the United States 
Court of Veterans Appeals that had invalidated the provisions 
of 38 C.F.R. § 3.358(c) as in violation of the statutory 
rights granted to veterans by Congress under 38 U.S.C.A. 
§ 1151.  Further, the Court held that VA was not authorized 
by 38 U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that the regulation cited was contrary to 
the clear language of the statue and was therefore invalid.

In March 1995, VA issued amended regulations pertaining to 
38 C.F.R. § 3.358 (1995).  These regulations were issued to 
conform to the United States Supreme Court decision in Brown 
v. Gardner.  The changes essentially deleted the requirement 
that VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.

Further, during the instant appeal period, new legislation 
was enacted that, in pertinent part, amended 38 U.S.C. § 1151 
with regard to what constituted a "qualifying additional 
disability" susceptible of compensation.  See Pub. L. No. 
104-204 § 422(a) and (b), 110 Stat. 2874, 292 (1996). These 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Secretary did not elect to do 
so. The veteran's claim was received in September 1996.  
However, for the veteran's benefit, the Board notes that the 
referenced legislation serves to further restrict the 
application of 38 U.S.C.A. § 1151 and, thus, would be less 
favorable to him than the statute previously in effect.  As 
such, the Board shall apply the law in effective prior to 
October 1, 1997, in evaluating the veteran's claim.  Id.

Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether .

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the veteran must provide:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  While the veteran is not required to show 
negligence, error in judgment or other fault in the medical 
treatment furnished by VA, or in this case, allegedly 
withheld, see Brown v. Gardner, 115 S. Ct. 552 (1994), he 
still has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation.  See Murphy, supra.  That is, 
the veteran must submit competent evidence that the.  38 
U.S.C.A. §§ 1151, 5107(a).

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

(2)  The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof that 
it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 are granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

